 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES E. POTTS,                                      1:19-cv-01574-DAD-GSA-PC
12                 Plaintiff,                             FINDINGS AND RECOMMENDATIONS,
                                                          RECOMMENDING THAT PLAINTIFF’S
13         vs.                                            MOTION TO PROCEED IN IN FORMA
                                                          PAUPERIS BE DENIED
14   M. SOLEIMANI, et al.,                                (ECF No. 2.)
15                 Defendants.                            OBJECTIONS, IF ANY, DUE IN
                                                          FOURTEEN (14) DAYS
16

17

18

19   I.     FINDINGS
20          James E. Potts (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
21   action pursuant to 42 U.S.C. §1983. Plaintiff filed the Complaint commencing this action on
22   October 16, 2019, together with a motion to proceed in forma pauperis pursuant to 28 U.S.C.
23   § 1915. (ECF Nos. 1, 2.) On November 7, 2019, the court received a certified copy of Plaintiff’s
24   prison trust account statement for the past six months. (ECF No. 8.)
25          Plaintiff’s trust account statement shows that the balance in his account between May 1,
26   2019 and November 6, 2019 varied from $6,269.00 to $7,259.73, with a balance of $6,269.00
27   available on November 6, 2019. (Id.) Therefore, it appears from a review of Plaintiff’s account
28   statement that Plaintiff can afford the costs of this action. Plaintiff’s motion to proceed in forma
                                                      1
 1   pauperis should be denied, and Plaintiff be required to pay the filing fee of $400.00 for this action
 2   in full.
 3   II.        RECOMMENDATIONS AND CONCLUSION
 4              Based on the foregoing, IT IS HEREBY RECOMMENDED that:
 5              1.     Plaintiff's motion to proceed in forma pauperis, filed on October 16, 2019, be
 6                     DENIED; and
 7              2.     Plaintiff be required to pay the $400.00 filing fee for this action in full.
 8              These findings and recommendations are submitted to the United States District Judge
 9   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
10   (14) days after the date of service of these findings and recommendations, Plaintiff may file
11   written objections with the court.         Such a document should be captioned “Objections to
12   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
13   objections within the specified time may waive the right to appeal the District Court’s order.
14   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
15
     IT IS SO ORDERED.
16

17         Dated:     November 14, 2019                                 /s/ Gary S. Austin
                                                          UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                         2
